
	

113 S2098 IS: Yellowstone Community Education Fairness Act
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2098
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Tester (for himself and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To ratify and approve certain payments to school districts serving Yellowstone National Park.
	
	1.Short titleThis Act may be cited as the Yellowstone Community Education Fairness Act.2.Ratification of payments to school districts serving Yellowstone National ParkAll payments made to school districts under the first section of the Act of June 4, 1948 (62 Stat.
			 338, chapter 417; 16 U.S.C.
			 40a), during the period beginning in fiscal year 1976 and ending on the
			 date of enactment of this Act are ratified and approved, notwithstanding
			 the payments made under chapter 69
		of title 31, United States Code, to the units of general local government.
		
